DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-15 in the reply filed on 2/22/2022 is acknowledged.  The traversal is on the ground(s) that group II now requires all limitations of group I.  This is not found persuasive because the apparatus of group I can be used to perform another and materially different process (as noted in the 1/19/2022 requirement at paragraph 3). Note withdrawn claims 16-17 may be eligible for rejoinder.
Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/22/2022.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “roller…pressed against…from a point immersed in the liquid to be treated to a point where the magnetic sludge is removed…” of claim 13 must be shown or the feature(s) canceled from the claim(s).  Note that illustrated roller (27) does not ever appear to reach a point immersed in the liquid to be treated (i.e. below liquid line 30). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Claims 10-12 recite aspects involving coolant tank, grinder, pump, buffer tank. In the instance of claims 10-11, the grinder and coolant (and coolant tank) are material worked with/upon and not given further patentably weight. The pump of claim 11 is considered a positive structure. In claim 12, the grinder and buffer tank are considered positive aspects as the step/function involving them is a positive act as opposed to an intended use.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a removing mechanism, a magnetic sludge containing information acquisition device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the recitation of “the liquid that contains a coolant” lacks proper antecedent basis.
Regarding claim 11, the recitation of “the magnet separator” lacks proper antecedent basis.
Regarding claim 12, the preamble sets forth “The magnetic separator” but the claim further requires a grinding device and associated aspects therewith. In this instance, it becomes unclear whether the grinding device is intended to be recited in combination with the magnetic separator or as a component of the magnetic separator. For example, the magnetic separator is a unit acting upon the outflow of the grinding device; accordingly, there is confusion raised since the grinding device is intended to provide a flow to/from the magnetic separator whether the grinding device is a separate system or whether the grinding device is in fact a component of the separator. For examination, claim 12 is read as a system including the magnetic separator of claim 10, a grinding device, a pump, and a buffer tank.
It is generally suggested that claims 10-12 be revised to consider presenting the larger combination; i.e. A grinding device combined with a magnetic separator, in order to clarify the scope and present a claim with all elements positively recited.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-11, and 14-15 are is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Yamanishi (JP 9-1176 A).
Regarding claim 1, Yamanishi discloses in figures 1-5, a magnetic separator (title) comprising: 
a magnet drum that rotates configured to rotate in a state in which a part of an outer peripheral surface is configured to be immersed in a flow of a liquid to be treated containing a magnetic sludge, the magnet drum is configured to generate and a magnetic force is generated on the outer peripheral surface (drum 3); 
a removing mechanism that removes configured to remove the magnetic sludge on the outer peripheral surface of the magnet drum from the outer peripheral surface of the magnet drum (scrapers 8); 
a magnetic sludge containing information acquisition device that acquires configured to acquire magnetic sludge containing information relating to a content of the magnetic sludge contained in the liquid to be treated ([0026-0031], sensors 42, 41; activated sludge sensor detects information about the liquid to be treated based upon the output of the treated liquid content, flow rate sensor measures incoming flow); and 
a control device that changes configured to change a magnetic sludge removal capability of the magnet drum depending on the magnetic sludge containing information acquired by the magnetic sludge containing information acquisition device ([0029], 43).
Regarding claim 2, Yamanishi further provides wherein the magnet drum includes an outer cylinder and an inner cylinder (see detail in figure 6 for example, outer drum being the outer surface, inner cylinder being the inner diameter portion contacting magnets 7a).
Regarding claim 3, Yamanishi provides wherein the outer cylinder is rotated rotatable around a central axis by a motor (drive motor 6), and a plurality of magnets are disposed side by side in a circumferential direction on an outer peripheral surface of the inner cylinder (see 7a).
Regarding claim 4, Yamanishi further provides wherein the magnets are disposed such that magnetic poles having different polarities appear on a surface on an inner peripheral side thereof and a surface on an outer peripheral side thereof and S poles and N poles appear alternately in the circumferential direction (see figure 6 for example.
Regarding claim 5, Yamanishi further provides wherein the magnetic sludge containing information acquisition device measures is configured to measure the content of the magnetic sludge contained in the liquid to be treated, and the control device changes is configured to change the magnetic sludge removal capability of the magnet drum depending on the content of the magnetic sludge measured by the magnetic sludge containing information acquisition device ([0026-0031], flow rate necessarily relates in part to content; the residual detector also necessarily relates information regarding content of the input; albeit indirectly; note particular content not specified, a residual sludge content is a metric of the input as well as the output since it represents at least a portion of the input contents).
Regarding claim 6, Yamanishi further provides, wherein when the content of the magnetic sludge measured by the magnetic sludge containing information acquisition device increases, the control device increases is configured to increase a rotational speed of the magnet drum to increase the magnetic sludge removal capability (capable of, see also at least [0026-0031]).
Regarding claim 9, Yamanishi further provides a housing in which a flow path through which the liquid to be treated flows is configured to flow is defined, wherein the housing includes comprises an inflow port and a discharge port, into which the liquid to be treated flows is configured to flow into the inflow port, and a discharge port from which the liquid to be treated is discharged is configured to flow from the discharge port (see figure 3, input at A, discharge at C, overall housing illustrated).
Regarding claim 10, Yamanishi provides the apparatus as claimed. The particular source of the liquid and type of liquid relates to material worked upon and is not given further patentably weight. See also MPEP 2114. 
Regarding claim 11, Note claim interpretation discussion above. The grinding device and associated aspects therewith result in material worked upon or intended use of the device. The only positive structure recited appears to be a pump in claim 11. Yamanishi provides a feed pump (14) in figure 8.
Regarding claim 14, Yamanishi discloses a magnetic separator control device that acquires magnetic sludge containing information related to a content of a magnetic sludge contained in a liquid to be treated flowing into a magnetic separator and changes a magnetic sludge removal capability of the magnetic separator depending on the acquired magnetic sludge containing information (title/abstract, [0028-0031], controller 43, sensors 41-42).
Regarding claim 15, Yamanishi provides the controller and interfaces it to a magnetic drum separator. Claim 15 as written does not appear to positively recite or require the magnetic separator itself. For sake of argument and presuming that the claim will be amended to positively require the separator, Yamanishi further provides wherein the magnetic separator includes a magnet drum (3) that rotates in a state in which a part of an outer peripheral surface is immersed in a flow of the liquid to be treated and a magnetic force is generated on the outer peripheral surface, and the magnetic sludge removal capability is changed by changing a rotational speed of the magnet drum (see figures 1-5 for example, [0026-0031]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanishi (JP 9-1176 A) in view of Nishizawa (US 2014/0083920).
Regarding claim 13, Yamanishi provides all limitations set forth above. Yamanishi does not expressly teach the particulars of the roller in the magnetic separator. 
Nishizawa discloses a rotary drum separator (title/abstract) including a scraper (7) a magnetic rotary drum (3) and a squeezing roller (6). The squeezing roll is relied upon to reduce the liquid component out from the chips/debris such that only
scraps/chips/etc. are removed via the scraper ([0008,0038]) and is capable of counter rotations.
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Yamanishi to further include the roller as taught by Nishizawa for the purpose of removing liquid from the material on the drum prior to removal from the drum using the scrapers.
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Yamanishi provides a magnetic separator as discussed above. As per claim 7, Yamanishi provides control based on content. However, Yamanishi does not interrupt and stop rotation when a value falls below a reference value. While Fowler (USP 3,017,031) does teach interruption, this does not appear to be related to actual measurements (see C1/L70-C2/L5). As per claim 12, Yamanishi’s separator is used with treatment of activated sludge (e.g. [0011]). Coolant containing magnetic sludge is a distinct treatment stream and there is no teaching, suggestion, or motivation to combine Yamanishi with a grinding device such that the coolant is fed to/from the magnetic separator through a pump, with a buffer tank such that the grinding device produces magnetic sludge contaminated coolant that is treated by the magnetic separator and returned to the grinding device.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/Primary Examiner, Art Unit 1759